             Case 3:19-cv-00756-SDD-SDJ         Document 28      07/29/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT

                               MIDDLE DISTRICT OF LOUISIANA

   SWAYZER CIVIL ACTION

   VERSUS 19-756-SDD-SDJ

   WHITE. ETAL.

                                             RULING

           The Court, after carefully considering the Motion,1 the record, the law applicable to

   this action, and the Report and Recommendations2 of United States Magistrate Judge

   Scott D. Johnson, dated July 9, 2021, to which no objection was filed, hereby approves

   the Report and Recommendations of the Magistrate Judge and adopts it as the Court's

   opinion herein.

           ACCORDINGLY,

           IT IS HEREBY ORDERED that the Motion is GRANTED and this cause of action

   is hereby REMANDED to the 23rd Judicial District Court for all further proceedings.

           IT IS FURTHER ORDERED that any other pending motions are hereby denied as

   moot.


           Signed in Baton Rouge, Louisiana on July 28,2021.




                                        C>^6Z^-A^-^
                                          CHIEF JUDO^/SHELLY D. DICK
                                          UNITED STATES DISTRICT COURT
                                          MIDDLE DISTRICT OF LOUISIANA




   1 Rec. Doc. 24.
   2 Rec. Doc. 25.




JURY- 23rd JDC
